52 F.3d 330NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
William Dewayne SHADELL, Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 94-3756EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995.Filed:  Apr. 20, 1995.

Before FAGG and BOWMAN, Circuit Judges, and BENNETT,* District Judge.
PER CURIAM.


1
William Dewayne Shadell appeals the denial of his application for disability insurance benefits and supplemental income benefits.  After a careful review of the record and the briefs, we conclude Shadell's arguments lack merit.  We are satisfied the ALJ's hypothetical question to the vocational expert described Shadell's impairments with reasonable precision.  We are also satisfied the testimony of the vocational expert provides substantial evidence that there are significant numbers of jobs in the national economy Shadell is capable of performing.  Because an extended discussion of the controlling law would serve no useful purpose, we affirm without an opinion.  See 8th Cir.  R. 47B.



*
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa, sitting by designation